Exhibit 10.2




SECOND AMENDMENT TO THE
AMENDED CARDINAL HEALTH, INC. 2011 LONG-TERM INCENTIVE PLAN
Effective November 5, 2019, the following amendments are made to the Amended
Cardinal Health, Inc. 2011 Long-Term Incentive Plan (the “Plan”):
1.
The following new definitions are added to Section 2 of the Plan:



“(ss)
“Company Group” means the Company and its Affiliates.

(tt)
“Competitor” means, unless the Administrator determines otherwise in an Award
Agreement or elsewhere, any person or business that competes with the products
or services provided by a member of the Company Group for which Participant had
business responsibilities within 24 months prior to Termination of Employment or
about which Participant obtained confidential information (as defined by the
applicable Company Group policies or agreements).

(uu)
“Competitor Conduct” means, unless the Administrator determines otherwise in an
Award Agreement or elsewhere, accepting employment with, or directly or
indirectly providing services to, a Competitor in the United States. If
Participant has a Termination of Employment and Participant’s responsibilities
to the Company Group were limited to a specific territory or territories within
or outside the United States during the 24 months prior to the Termination of
Employment, then Competitor Conduct will be limited to that specific territory
or territories.

(vv)
“Misconduct” means, unless the Administrator determines otherwise in an Award
Agreement or elsewhere:

(i)
disclosing or using any of the Company Group’s confidential information (as
defined by the applicable Company Group policies and agreements) without proper
authorization from the Company Group or in any capacity other than as necessary
for the performance of Participant’s assigned duties for the Company Group;



(ii)
violation of the Standards of Business Conduct or any successor code of conduct
or other applicable Company Group policies, including but not limited to conduct
which would constitute a breach of any representation or certificate of
compliance signed by Participant;



(iii)
fraud, gross negligence or willful misconduct by Participant, including but not
limited to fraud, gross negligence or willful misconduct causing or contributing
to a material error resulting in a restatement of the financial statements of
any member of the Company Group;



(iv)
directly or indirectly soliciting or recruiting for employment or contract work
on behalf of a person or entity other than a member of the Company Group, any
person who is an employee, representative, officer or director in the Company
Group or who held one or more of those positions at any time within the 12
months prior to Participant’s Termination of Employment;








--------------------------------------------------------------------------------




(v)
directly or indirectly inducing, encouraging or causing an employee of the
Company Group to terminate his or her employment or a contract worker to
terminate his or her contract with a member of the Company Group;



(vi)
any action by Participant or his or her representatives that either does or
could reasonably be expected to undermine, diminish or otherwise damage the
relationship between the Company Group and any of its customers, prospective
customers, vendors, suppliers or employees known to Participant; or



(vii)
breaching any provision of any employment or severance agreement with a member
of the Company Group.”



2.
The following new Section 13(e) is added to the Plan:



“(e)    Special Forfeiture and Repayment Rules. Effective July 1, 2019, if a
Participant engages in Misconduct or Competitor Conduct during employment or
within 12 months after the Termination of Employment for any reason, then (i)
the Participant forfeits any Cash Award that has not yet been paid and (ii) the
Participant shall, within 30 days following written notice from the Company, pay
to the Company in cash an amount equal to (A) the amount of any Cash Award paid
to the Participant at any time within the last 12 months less (B) $1.00.”





